Consent of Independent Registered Public Accounting Firm The Board of Directors Kansas City Life Insurance Company: We consent to the use of our reports dated February28, 2011 with respect to the consolidated balance sheets of Kansas City Life Insurance Company (theCompany) and subsidiaries as of December31, 2010 and 2009, and the related consolidated statements of income, stockholders’ equity, and cash flows for each of the years in the three-year period ended December31, 2010 and the effectiveness of internal control over financial reporting as of December31, 2010; and to the use of our report dated April15, 2011 with respect to the statement of net assets of Kansas City Life Variable Life Separate Account (comprising individual subaccounts as listed in note1 to the financial statements) as of December31, 2010, and the related statement of operations for the period or year then ended; the statement of changes in net assets for each of the periods or years in the two-year period then ended; and financial highlights for each of the periods or years in the five-year period then ended, which reports appear in the Statement of Additional Information accompanying the Prospectus of Century II Heritage Survivorship Variable Universal Life, included in the Post-Effective Amendment No.11 to the Registration Statement under the Securities Exchange Act of 1933 (File No.333-69508) on Form N-6 and to the reference to our firm under the heading Experts, also in the Statement of Additional Information. As discussed in note1 to the consolidated financial statements, effective January1, 2009, the Company changed its method of accounting for other-than-temporary impairments of debt securities due to the adoption of Financial Accounting Standards Board Accounting Standards Codification 320. /s/ KPMG LLP Kansas City, Missouri April29, 2011
